— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated September 30, 1992, denying the petitioner’s request for a transfer from a maximum security facility back to a medium security facility, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered March 12, 1993, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Commissioner of Correctional Services has the authority to transfer inmates from one correctional facility to another and inmates have no constitutional or statutory right to their prior housing status (see, Correction Law § 23; Matter of Jackson v Coughlin, 199 AD2d 704; Matter of Howard v Miller, 193 AD2d 988; Matter of Martin v Henderson, 159 AD2d 867; Finetti v Soley, 73 AD2d 955). The petitioner has *923shown no circumstances meriting this Court’s interference with the broad discretion of the Commissioner to transfer inmates among correctional facilities (Matter of Inman v Coughlin, 131 AD2d 900). Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.